Citation Nr: 1821347	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left wrist carpal tunnel disability.

2.  Entitlement to service connection for a right wrist carpal tunnel disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse, S.T.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia. 

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that further development is necessary before a decision may be rendered on these issues on appeal.  Specifically, none of the medical opinions of record are adequate for decisional purposes.

Left & Right Wrist Carpal Tunnel Syndrome (Bilateral Carpal Tunnel Syndrome)

In an April 2013 VA examination for peripheral nerves, a VA examiner opined that the Veteran's bilateral carpal tunnel syndrome was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  As the rationale and basis for this opinion, the VA examiner primarily relied on the absence of evidence of a nerve conduction report; and a diagnosis or treatment for carpal tunnel syndrome in the Veteran's service treatment records.  Thus, this April 2013 VA opinion is inadequate for deciding this claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Subsequently, in February 2018, the Veteran submitted a private medical opinion from his physician, Dr. R.L.K.  In this opinion, he opined that there is a reasonable possibility that the Veteran's bilateral carpal tunnel syndrome originated with his work as an electrician while he was in the military.  However, this opinion is also inadequate for purposes of determining this claim because Dr. R.L.K. has not provided a rationale for his opinion.

Sleep Apnea

In an August 2014 VA examination for sleep apnea, the VA examiner opined that it is less likely than not (less than 50 percent probability) that his sleep apnea is proximately due to, or the result of, his service-connected PTSD.  However, the Veteran did not conduct a VA examination of the Veteran, and did not render a nexus opinion on direct service connection (direct causation). 

Therefore, based on the foregoing reasons, a remand is required for new VA examinations and nexus opinions on the Veteran's bilateral carpal tunnel syndrome and sleep apnea disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the presence of any left wrist and right wrist carpal tunnel syndrome.  A copy of this remand must be made available to the VA examiner.  Additionally, the VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Determine the presence of any left wrist and right wrist carpal tunnel syndrome.

b.  If there is a diagnosis of a left wrist carpal tunnel syndrome, right wrist carpal tunnel syndrome, or bilateral carpal tunnel syndrome, opine as to whether it is at least as likely as not (50 percent probability or more) that the left wrist carpal tunnel syndrome, right wrist carpal tunnel syndrome, or bilateral carpal tunnel syndrome is related to his active service.

c.  Consider all lay statements about onset and symptomatology, including and not limited to, all competent lay statements from the Veteran and his wife at the December 2017 videoconference hearing.  Construe all statements as competent lay statements, unless there is good reason to believe that the information being provided cannot be reliable.

d.  If it is determined that there is another likely etiology for the Veteran's left wrist/right wrist/bilateral wrist carpal tunnel syndrome, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

2.  Also, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  A copy of this remand must be made available to the VA examiner.  Additionally, the VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to his active service.

b.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is caused by his service-connected PTSD.

c.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea has been aggravated by his service-connected PTSD.

"Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

d.  Consider all lay statements about onset and symptomatology of the Veteran's sleep apnea, including and not limited to, all competent lay statements from the Veteran and his wife, at the December 2017 videoconference hearing; as well as the buddy statement from fellow Veteran, R.M.S.  Construe all statements as competent lay statements, unless there is good reason to believe that the information being provided cannot be reliable.

e.  If it is determined that there is another likely etiology for his sleep apnea, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  After ensuring compliance, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




